DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-7, 12-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over OTA (US20220121269A1) in view of Curtis (US20170088072A1).

	In regards to claim 1, OTA teaches An apparatus for managing power of a multi system on chip (SoC) module in a vehicle, comprising:
	a multi SoC module configured to include a plurality of systems on chip (SoC) (OTA: Fig. 1; elements 10, 20, 30, 40;  Para 18 “a control device 20 is provided in a network system 1, for example. The control device 20 is a middle-level node (intermediate device) subordinate to an upper-level device 10 that is an upper-level node. Under the control device 20, there are a first device (lower-level device) 30 and a second device (lower-level device) 40 that are lower nodes. In the example illustrated in FIG. 1, one control device 20, and one first device 30 and one second device 40 subordinate to the control device 20 are shown. However, the control devices 20 are typically provided in various parts of the vehicle, and the first devices 30 and the second devices 40 subordinate to each control device 20 are provided in the vicinity of the control device 20”; Para 19 “The upper-level device 10 is, for example, a relatively advanced ECU that collectively performs calculations for various vehicle control functions”; Para 20 “The first device 30 and the second device 40 that are lower-level devices are, for example, sensors, actuators, or ECUs having relatively specialized functions for individually controlling the sensors or the actuators”; i.e.  network system 1 (multi SoC module) including multiple device/ ECUs (a plurality of systems on chip)); and
	a processor configured to change a module mode of the multi SoC module from a normal module mode to a half low power module mode(OTA: Para 18 “a control device 20 is provided in a network system 1, for example. The control device 20 is a middle-level node (intermediate device) subordinate to an upper-level device 10 that is an upper-level node. Under the control device 20, there are a first device (lower-level device) 30 and a second device (lower-level device) 40 that are lower nodes. In the example illustrated in FIG. 1, one control device 20, and one first device 30 and one second device 40 subordinate to the control device 20 are shown”; Para 21 “The control device 20 is connected to the upper-level device 10 via a communication line 101 and is connected to the first device 30 subordinate to the control device 20 via a communication line 102”; Para 22 “The upper-level device 10 transmits the control data to the control device 20, and causes the control device 20 to perform operation corresponding to the control data. The upper-level device 10 also transmits the control data to the first device 30 and the second device 40 via the control device 20 serving as the gateway, so that the first device 30 and the second device 40 perform operation corresponding to the control data”; Para 20 “The first device 30 has a function of switching an operation mode thereof, when receiving a signal instructing the switching of the operation mode via a communication line, between a normal mode and a power-saving mode in accordance with the signal. In the power-saving mode, functions of the first device 30 are restricted compared to the normal mode, thereby limiting power consumption”)… to maintain a first SoC associated with safety among the plurality of SoCs supplied with power from the main battery in a normal mode while switching a remaining second SoC other than the first SoC to a low power mode(OTA: Para 34 “The specifying unit 22 of the controller 21 in the control device 20 specifies, among the subordinate first and second devices 30, 40, a device of which limitation of power consumption is to be removed (also referred to as “non-limited device”) in order to exert the functions thereof, based on the scene information”; i.e. non-limited device (first SoC associated with safety)  among the plurality of limited devices (remaining second SoC other than the first SoC to a low power mode) )
Yet OTA do not teach change a module mode of the multi SoC module from a normal module mode to a half low power module mode in response to a capacity of a main battery in a vehicle in a driving state being lower than a set first reference value.
However, in the same field of endeavor, Curtis teaches change a module mode of the multi SoC module from a normal module mode to a half low power module mode in response to a capacity of a main battery in a vehicle in a driving state being lower than a set first reference value (Curtis: Para 44 “An energy availability state can be compared to one or more threshold energy availability states. A threshold energy availability state can be a current or projected energy storage system state of charge (e.g., a percentage of total capacity such as 10%, a specific value such as 500 mAh, estimated based on an indicative factor such as battery voltage equal to a threshold voltage, etc.)”; Para 88 “selectively adjusting vehicle sensor system operation to accommodate for a low or moderate energy availability state (e.g., moderate power storage system state of charge, low projected energy availability state, etc.). This can be particularly useful in the mid- or high-power operation modes. This preferably includes adjusting sensor module operation, but can additionally or alternatively include control center operation and/or operation of any other suitable vehicle sensor system component, and/or using the vehicle sensor system to control user device operation. Adjusting operation to accommodate for low or moderate energy availability state can include: selectively shutting off redundant or low-priority components (e.g., according to a prioritized list), decreasing high-power component operation loads (e.g., reducing sensor sampling rates, such as reducing the camera frame rate; reducing the size of the data set to be transmitted, such as by downscaling sampled images; reducing the communication rate, such as reducing the frequency of packet transmission through the WiFi communication channel; etc.), shifting operation to a lower-power component with similar capabilities (e.g., streaming video over Bluetooth instead of WiFi), or otherwise adjusting sensor module operation”; i.e. components would encompasses multi SoC module).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the apparatus of OTA with the feature of change a module mode of the multi SoC module from a normal module mode to a half low power module mode in response to a capacity of a main battery in a vehicle in a driving state being lower than a set first reference value disclosed by Curtis. One would be motivated to do so for the benefit of “Operating the sensor module in a low-power mode S500 functions to minimize power consumption by the sensor module components” (Curtis: Para 76).

In regards to claim 2, the combination of OTA and Curtis teaches The apparatus of claim 1, and Curtis further teaches the processor is configured to supply power from a backup battery in the vehicle instead of the main battery to the first SoC in response to the capacity of the main battery being lower than a set second reference value(Curtis: Para 31 “The sensor module can additionally be operable in a standby mode, wherein all components can be shut off or placed in deep sleep. The sensor module can automatically enter the standby mode in response to occurrence of a standby event trigger, or at any other suitable time. The standby event trigger can be the battery state of charge falling below a threshold value (e.g., 5% of total battery capacity)”… The sensor module can automatically exit the standby mode in response to actual or anticipated power provision (e.g., receipt of power from an external power source or the energy harvesting system); Para 35 “In one variation, the sensor module can additionally include an on-board power storage system (e.g., battery), and function independently from the vehicle…The power storage system can be a secondary battery (e.g., rechargeable battery of lithium chemistry, nickel cadmium chemistry, etc.), a fuel cell coupled to a fuel source, or be any other suitable power storage system. The power storage system can additionally include a battery management system connected to the battery that functions to monitor and/or adjust battery operation”; Para 36 “The power system of the sensor module can additionally include a recharging system that functions to harvest energy from the vehicle environment and/or recharge the power storage system…the recharging system can be a secondary power source, such as a secondary battery, a fuel cell system, or be any other suitable recharging system”;  i.e. secondary battery (backup battery) from the energy harvesting system would provide power to the sensor module (first SoC) when battery state of charge falling below a 5% of total battery capacity (second reference value)), and switch the second SoC from a low power mode to a power off mode, wherein the set second reference value is lower than the first reference value(Curtis: Para 31 “The sensor module can additionally be operable in a standby mode, wherein all components can be shut off or placed in deep sleep. The sensor module can automatically enter the standby mode in response to occurrence of a standby event trigger, or at any other suitable time. The standby event trigger can be the battery state of charge falling below a threshold value (e.g., 5% of total battery capacity)”; i.e. all components (second SoC ) can be shut off (5% of total battery capacity) from low power mode (of total battery capacity).

	In regards to claim 3, the combination of OTA and Curtis teaches The apparatus of claim 2, and Curtis further teaches the processor is configured to change the module mode from the half low power module mode to a power off module mode in response to a capacity of the backup battery being lower than the set second reference value, to also switch the first SoC from the normal mode to the power off mode (Curtis: Para 31 “The sensor module can additionally be operable in a standby mode, wherein all components can be shut off or placed in deep sleep. The sensor module can automatically enter the standby mode in response to occurrence of a standby event trigger, or at any other suitable time. The standby event trigger can be the battery state of charge falling below a threshold value (e.g., 5% of total battery capacity)”; Para 36 “The power system of the sensor module can additionally include a recharging system that functions to harvest energy from the vehicle environment and/or recharge the power storage system…the recharging system can be a secondary power source, such as a secondary battery, a fuel cell system, or be any other suitable recharging system”; Para 26 “The recharging system is preferably operational throughout all power states, but can alternatively be powered off in the low-power state, high-power state, mid-power state, standby state, or in any other suitable state or combination thereof. However, the sensor module components can be otherwise powered and/or controlled in each power state”; i.e. secondary battery from the recharging system can be powered off in the low-power state wherein all components can be shut off ).

	In regards to claim 4, the combination of OTA and Curtis teaches The apparatus of claim 1, and Curtis further teaches the processor is configured to: switch the module mode from the normal module mode to the low power module mode in response to the vehicle entering a standby state from the driving state, to switch each of the plurality of SoCs from the normal mode to the low power mode(Curtis: Para 76 “Operating the sensor module in a low-power mode can include: receiving the second trigger S520 and operating the sensor module components in the low-power mode S560”; Para 77 “S500 is preferably performed in response to receiving the second trigger S520 (e.g., occurrence of the second trigger event), but can alternatively be performed at any other suitable time. In one example, the sensor module is operated in the sleep mode when a reverse camera is no longer required (e.g., when the vehicle is parked, turned off, driving at high speeds, etc.)”; and supply power from the backup battery in the vehicle to each of the plurality of SoCs that have been switched to the low power mode(Curtis: Para 52 “Operating the sensor module components in a mid-power mode S160 functions to place the components in a powered but less-than-fully-operating state. Operating the sensor module components in the mid-power mode S160 can include operating the wireless communication module in a mid-power communication mode and operating the sensor in a mid-power sensor mode. The components are preferably powered by the independent power storage system (e.g., the battery), but can alternatively be powered by excess power generated by the recharging system (e.g., power generated by the recharging system in excess of what can be stored in the power storage system), be powered by power generated by the recharging system, or be otherwise powered”).

	In regards to claim 6, the combination of OTA and Curtis teaches The apparatus of claim 4, and OTA further teaches the multi SoC module comprises a master SoC (OTA: Fig. 1 element 20) and a slave SoC (OTA: Fig. 1 element 30, 40), wherein the processor is configured to:
provide a low power mode switching signal to the master SoC in response to the module mode being changed from the normal module mode to the low power module mode to switch the master SoC from the normal mode to the low power mode(OTA: Para 18 “a control device 20 is provided in a network system 1, for example. The control device 20 is a middle-level node (intermediate device) subordinate to an upper-level device 10 that is an upper-level node. Under the control device 20, there are a first device (lower-level device) 30 and a second device (lower-level device) 40 that are lower nodes. In the example illustrated in FIG. 1, one control device 20, and one first device 30 and one second device 40 subordinate to the control device 20 are shown”; Para 21 “The control device 20 is connected to the upper-level device 10 via a communication line 101 and is connected to the first device 30 subordinate to the control device 20 via a communication line 102”; Para 22 “The upper-level device 10 transmits the control data to the control device 20, and causes the control device 20 to perform operation corresponding to the control data. The upper-level device 10 also transmits the control data to the first device 30 and the second device 40 via the control device 20 serving as the gateway, so that the first device 30 and the second device 40 perform operation corresponding to the control data”); and transmit a low power mode switching signal from the master SoC to the slave SoC through Ethernet to switch the slave SoC from the normal mode to the low power mode(OTA: Para 26 “The control device 20 includes a controller 21 that performs the function as the gateway described above. Further, the controller 21 particularly includes a specifying unit 22, a power control unit 23, and a mode control unit 24, and controls power consumption described later. The specifying unit 22 specifies a device to be controlled among the subordinate first and second devices 30, 40 based on information acquired from the upper-level device 10. The mode control unit 24 transmits via the communication line an instruction to switch the operation mode to the first device 30 (the device of the first type) among the devices specified by the specifying unit 22”).

	In regards to claim 7, the combination of OTA and Curtis teaches The apparatus of claim 1, and Curtis further teaches the processor is configured to: determine whether there is a low processing SoC processing less data than a set throughput, among the plurality of SoCs; and
in response to a determination that there is a low processing SoC, maintain remaining SoCs other than the low processing SoC in the normal mode while switching the low processing SoC from the normal mode to the low power mode, regardless of the capacity of the battery(Curtis: Para 33 “The processing module can include multiple processing units (e.g., a high-power processor used only in higher-power modes and a low-power processor used in lower-power modes, and optionally used in higher-power modes as well; a sensor processor used to manage and/or process data from some or all sensor module sensors, and a primary processor used for processing tasks not handled by the sensor processor; etc.). The processing module can additionally or alternatively include storage to store, cache, or otherwise retain sensor data, settings, or any other suitable information”; i.e. low-power processor can function in low power mode while the high-power processor are in higher-power modes).

As per claim 12, it recites A method for managing power of a multi system on chip (SoC) module in a vehicle having limitations similar to those of claim 1 and therefore is rejected on the same basis. 

As per claim 13, it recites A method for managing power of a multi system on chip (SoC) module in a vehicle having limitations similar to those of claim 2 and therefore is rejected on the same basis. 

As per claim 14, it recites A method for managing power of a multi system on chip (SoC) module in a vehicle having limitations similar to those of claim 3 and therefore is rejected on the same basis. 

As per claim 15, it recites A method for managing power of a multi system on chip (SoC) module in a vehicle having limitations similar to those of claim 4 and therefore is rejected on the same basis. 

As per claim 17, it recites A method for managing power of a multi system on chip (SoC) module in a vehicle having limitations similar to those of claim 6 and therefore is rejected on the same basis. 


Claim 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over OTA (US20220121269A1) in view of Curtis (US20170088072A1) further in view of Kim (US20190319467A1).

In regards to claim 5, the combination of OTA and Curtis teaches The apparatus of claim 4.
Yet the combination of OTA and Curtis do not teach the processor is configured to cause the vehicle to enter the standby state from the driving state based on a microcomputer detecting an accessory (ACC) OFF signal among controller area network (CAN) data or detecting a danger signal indicating that the main battery is insufficient among the CAN data, in response to the capacity of the main battery being lower than a set standby switching reference value, wherein the set standby switching reference value is lower than the first reference value.
However, in the same field of endeavor, Kim teaches the processor is configured to cause the vehicle to enter the standby state from the driving state based on a microcomputer detecting an accessory (ACC) OFF signal among controller area network (CAN) data (Kim: Para 14 “the method includes the steps of detecting an off signal of vehicle function power (IGN) connected to a battery and monitoring a voltage of the battery, detecting a low voltage of the battery based on a result of the monitoring and transmitting an operation inhibition signal for preventing power consumption of the battery to a plurality of controllers, and determining whether the plurality of controllers switch to a sleep mode in response to the operation inhibition signal”; Para 44 “when the off signal of the vehicle function power (IGN) and a battery low voltage are detected, the monitoring unit 11 may determine the operating state of other function devices connected to the battery 50 by periodically monitoring a voltage of the battery 50 and the on/off state of the vehicle function power (IGN) from the time when monitoring is started”; Para 45 “The control unit 12 may control the state of the plurality of controllers 20, 30 and 40 based on a result of the monitoring of the monitoring unit 11. More specifically, when a low voltage of the battery 50 is detected based on a result of monitoring, the control unit 12 may transmit an operation inhibition signal (INHIBITION MESSAGE) for preventing power consumption of the battery 50 to the plurality of controllers 20, 30 and 40” i.e. preventing power consumption of the battery 50(cause the vehicle to enter the standby state from the driving state) after the off signal of the vehicle function power (IGN) (detecting an accessory (ACC) OFF signal)) or detecting a danger signal indicating that the main battery is insufficient among the CAN data, in response to the capacity of the main battery being lower than a set standby switching reference value, wherein the set standby switching reference value is lower than the first reference value.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the apparatus of the combination of OTA and Curtis with the feature of the processor is configured to cause the vehicle to enter the standby state from the driving state based on a microcomputer detecting an accessory (ACC) OFF signal among controller area network (CAN) data disclosed by Kim. One would be motivated to do so for the benefit of “an apparatus capable of periodically monitoring power of the battery even after the off of vehicle function power and controlling controllers” (Kim: Para 8).

As per claim 16, it recites A method for managing power of a multi system on chip (SoC) module in a vehicle having limitations similar to those of claim 5 and therefore is rejected on the same basis. 
Allowable Subject Matter
Claim 8-11, 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668